DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 was filed after the mailing date of the Notice of Allowance on 11/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-4, 6-13, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance, which was previously presented in the Notice of Allowance mailed 11/24/2021: the closest prior art: Tsai et al. (US 20160271874 A1), Wu et al. (US 20170268130 A1) and Ehlbeck (US 20100292757 A1).
For independent claim 1, Tsai teaches a three-dimensional printing apparatus (3D printing device 100) for manufacturing a three- dimensional object (printed object 357), the apparatus comprising: a controller ([0023] processor) having a signal generator ([0031] The processor may also control the power to the plasma applicator 102); a three-dimensional printer having a print head (nozzle portion 104), a part carrier ([0021] printing surface), and a plasma field applicator (plasma applicator 102), the print head including a print head nozzle, and wherein the plasma 
Wu teaches the print head nozzle is grounded ([0030] supplying electrical voltage to the fiber carrier 33 and grounding the nozzle 22). 
Further, Ehbleck teaches wherein the plasma field applicator comprises a dielectric insulator (4 insulator (dielectric or ferroelectric) Figure 12), and the voltage electrode (5 high-voltage electrode; Figure 12) is encapsulated by the dielectric insulator (see 4 and 5 in Figure 12); wherein the dielectric insulator is a single-piece body (see 4 and 5 in Figure 12).


For independent claim 11, Tsai teaches a three-dimensional printing apparatus (3D
printing device 100) for manufacturing a three- dimensional object (printed object 357), the apparatus comprising: a controller ([0023] processor) having a signal generator ([0031] The processor may also control the power to the plasma applicator 102); a three-dimensional printer having a print head (nozzle portion 104), a part carrier ([0021] printing surface), and a plasma field applicator (plasma applicator 102), and wherein the plasma field applicator is disposed on an end of the print head (see plasma applicator 102 adjacent to end of nozzle portion 104 in Figure 1A), the controller is in communication with the print head ([0023] nozzle portion 104 may also be controlled by the processor), part carrier ([0023] Movement of the device may be controlled or guided by a processor and movement may be based on G-code (path information)), and plasma field applicator ([0031] the processor may also control the power to the plasma applicator 102), and the three dimensional printer builds the three- dimensional object onto the part carrier ([0021] The 3D printing device 100 includes a nozzle portion 104 where a molten material 106 is deposited first onto a printing surface or a bed); and wherein the signal generator outputs a high potential electromagnetic signal to the plasma field applicator ([0027] The plasma applicators described herein may be powered by a DC, pulsed DC, pulsed AC, AC sinusoidal, RF or microwave power supply) and the plasma field applicator generates an electromagnetic field and induced current pathway ([0024] The plasma 120 may emit light in the UV A, B, C, visible and near-infrared part of the electromagnetic spectrum) incident to the three- dimensional object on 
Ehlbeck teaches wherein the plasma field applicator comprises a voltage electrode (5 high-voltage electrode) and a dielectric insulator (4 insulator (dielectric or ferroelectric)), and the voltage electrode is encapsulated by the dielectric insulator (see 4 and 5 in Figure 12); wherein the dielectric insulator is a single-piece body (see 4 and 5in Figure 12).
However, neither Tsai nor Ehlbeck teaches the dielectric insulator comprising a disc with an outer annular surface that faces radially outward in a direction away from the electrode.

For independent claim 18, Tsai teaches a three-dimensional printing apparatus (3D printing device 100) for manufacturing a three- dimensional object (printed object 357), the apparatus comprising: a controller ([0023] processor) having a signal generator ([0031] The processor may also control the power to the plasma applicator 102); a three-dimensional printer having a print head (nozzle portion 104), a part carrier ([0021] printing surface), and a plasma field applicator (plasma applicator 102), and wherein the plasma field applicator is disposed on an end of the print head (see plasma applicator 102 adjacent to end of nozzle portion 104 in Figure 1A), the controller is in communication with the print head ([0023] nozzle portion 104 may also be controlled by the processor), part carrier ([0023] Movement of the device may be controlled or guided by a processor and movement may be based on G-code (path information)), and plasma field applicator ([0031] the processor may also control the power to the plasma applicator 102), the plasma field applicator has a disc-like shape (see disc shape in Figure 3D), the three dimensional printer builds the three-dimensional object onto the part carrier ([0021] The 
or microwave power supply) and the plasma field applicator generates an electromagnetic field and induced current pathway ([0024] The plasma 120 may emit light in the UV A, B, C, visible and near-infrared part of the electromagnetic spectrum) incident to the three- dimensional object on the part carrier ([0024] The plasma applicator 102 creates a plasma 120 on the surface of the deposited material 108).
Ehlbeck teaches the potential electromagnetic signal having a frequency between approximately 10 kHz and 100 kHz ([0085] the switching signal required for this, with a frequency of 10 kHz to 40 kHz), and wherein the plasma field applicator comprises a voltage electrode (5 high-voltage electrode) and a dielectric insulator (4 insulator (dielectric or ferroelectric)), and the voltage electrode is encapsulated by the dielectric insulator (see 4 and 5 in Figure 12); wherein the dielectric insulator is a single-piece body (see 4 and 5 in Figure 12).
	However, neither Tsai nor Ehlbeck teaches the dielectric insulator comprising a disc with an outer annular surface that faces radially outward in a direction away from the electrode.



Double Patenting
In view of the Examiner’s Amendment filed 10/08/2021, the provisional nonstatutory double patenting rejection of claim 1 is removed. Therefore, a petition for withdrawal of the recorded terminal disclaimer is under consideration.

Terminal Disclaimer
	The petition for withdrawal of the recorded terminal disclaimer is currently under consideration and review. A separate communication will be mailed regarding the petition decision for the withdrawal of the recorded terminal disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743